Citation Nr: 0105038
Decision Date: 02/16/01	Archive Date: 03/12/01

DOCKET NO. 96-32 316               DATE FEB 20, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

Whether the 10 percent disability evaluation assigned for
lumbosacral strain from June 6, 1992, to March 10, 1999, was
proper.

Whether the 20 percent disability evaluation assigned for
lumbosacral strain from March 10, 1999, was proper.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Hilary L. Goodman 

INTRODUCTION

The veteran apparently had active service from December 1981 to
June 1992.

This appeal originally arose from a November 1993 rating decision
by the Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California which granted service connection for
lumbosacral strain, assigning a non-compensable disability
evaluation, effective from June 6, 1992. In a January 1999 rating
decision the disability evaluation for the veteran's lumbosacral
strain was increased to 10 percent, effective from June 6, 1992,
and in an October 1999 rating decision the disability evaluation
for the veteran's lumbosacral strain was increased to 20 percent,
effective from March 10, 1999.

The veteran's representative, at a hearing on appeal in December
2000 before the undersigned Member of the Board of Veterans'
Appeals (Board), has raised the issue of a total rating for
compensation purposes based on individual unemployability. This
issue is referred to the RO for appropriate action.

FINDINGS OF FACT

1. The manifestations of the veteran's lumbosacral strain, for the
period from June 6, 1992, to March 10, 1999, included complaints of
pain, muscle spasm and moderate limitation of motion.

2. The manifestations of the veteran's lumbosacral strain, for the
period from March 10, 1999, includes severe functional limitation
of motion.

2 -

CONCLUSIONS OF LAW

1. A 20 percent disability rating for lumbosacral strain from June
6, 1992. to March 10, 1999, is proper. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.71a, Code 5295 (2000).

2. A 40 percent disability evaluation assigned for lumbosacral
strain from March 10, 1999, is proper. 38 U.S.C.A. 1155, 5107; 38
C.F.R. 4.71a., Code 5292 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Arguments have been presented with respect to the adequacy of the
most recent examination conducted for VA. While it is contended
that the examination was incomplete, the Board finds that the
findings which were made are adequate to fairly evaluate the
veteran's lumbosacral strain under the relevant rating criteria. We
conclude that, as all relevant facts have been properly developed,
no further assistance to the veteran is required to comply with the
duty to assist mandated by 38 U.S.C.A. Chapter 51.

Factual Background

At the time of a January 1993 VA general medical examination it was
indicated that the veteran complained of low back pain and that her
right leg got numb when her low back hurt. She related that she got
low back pain whenever she sat or stood for too long. She was
reported to have some limitation of motion backward and on forward
bending. The diagnoses included lumbago.

At the time of an October 1994 VA orthopedic examination, it was
reported that the veteran first experienced back pain in about 1985
after repetitiously lifting boxes of copier paper. She reported
that currently her low back pain was worse. It was aggravated by
long periods of standing at work, and she now felt that the back
pain

- 3 -

was affecting the right side of her body which used to be the
stronger side of her body. She felt that her right leg had become
weak. Her treatment was interrupted by surgery for an ovarian cyst,
and, although this surgery was successful, it did not change her
back symptoms.

On physical examination there was full range of motion of the
lumbar spine. On lumbar rotation, popping of the articular facets
could be heard and it was noted that this was frequently seen in
patients with lax ligaments, especially those who had undergone
repeated chiropractic manipulations. The lower extremities were
symmetrical. All major muscle groups measured five out of five on
hand testing, and the deep tendon reflexes were normal. The plantar
reflexes were down going. X-ray studies of the lumbar spine were
reported to be normal except for minimal narrowing at L5-S1 without
associated bony changes. The impression was chronic recurring
lumbosacral strain/sprain.

The physician who conducted the October 1994 VA examination, in an
amended report, indicated that the veteran's range of motion of the
lumbar spine, on examination in October 1994 included full forward
flexion to 85 degrees, extension to 30 degrees, lateral bending to
40 degrees, bilaterally, and dorsal lumbar rotation to 45 degrees,
bilaterally. It was also noted that there were no sensory deficits
of the lower extremities.

VA outpatient treatment records reflect that in June 1996 the
veteran was seen for complaints of back pain. Mild pain was noted
in the lumbosacral area. Private medical records dated in March
1998 reflect that the veteran complained of low back pain with
radiation to the right lower extremity. It was reported that her
pain was fairly constant since she had recently been standing a
great deal.

An examination was conducted for the VA in August 1998. She
reported she had sharp pain that was located in the lumbar region.
It radiated to the mid-back area. The pain occasionally radiated
down the right leg as well. Climbing stairs and walking about two
to three blocks caused her to have pain. She reported she took
Flexeril and that this resolved the pain. On examination the
veteran had painful

- 4 -

motion on the range of motion. There was evidence of muscle spasm
noted in the right paralumbar region and right thoracolumbar area.
There was tenderness noted in the right paralumbar area as well.
The musculature of the back was normal and the veteran's posture
was normal. The examination of the lumbar spine revealed flexion to
60 degrees actively with pain at 80 degrees; extension to 20
degrees actively with pain at 25 degrees; right lateral flexion to
25 degrees actively without any pain; and left lateral flexion to
20 degrees actively with pain at 25 degrees. The range of motion
was limited secondary to pain.

On neurological examination, motor function on hip flexion, foot
dorsiflexion, and knee extension were 5/5 bilaterally. The sensory
examination was within normal limits. Reflexes were 2+ at the
patella, bilaterally, and 2+ at the ankle, bilaterally. Sensory
function was normal as was motor function. Reflexes were normal.
There were no signs of generalized muscle weakness or wasting
noted. The diagnoses included lumbosacral strain with residual
effects of the condition above on the veteran's usual occupation as
a custodian and daily activities. She reported that her daily
activities were limited secondary to the bending, mopping, and
sweeping.

The examiner observed that, on current examination, the veteran had
a mildly limited range of motion without any signs of nerve root
compression. There were no signs of radiculopathy noted; her gait
is normal. She did not require an assistive device to ambulate.
There were no signs of ankylosis or erythema noted and there were
no signs of reflex asymmetry noted. She should be able to lift 25
pounds frequently and 50 pounds occasionally. She had no
limitations for sitting or standing and she was able to travel by
car or bus, if necessary. She was able to perform basic daily
living activities and was able to move and handle objects.

Additional private medical records show that on March 10, 1999, the
veteran reported a two week history of worsening paraspinal pain
and spasm by repetitive bending and lifting at work and home. It
was observed that the spine displayed moderate limitation of
flexion/extension with the former causing most of the low back
pain. Her gait was normal and there was full range of motion of the
lower extremity joints. Straight leg raising was positive at 45
degrees on the right.

5 -

Another examination was conducted for the VA in June 1999. The
veteran complained of a back problem; she reported the pain was
located in the mid- scapular region with radiation to the lumbar
area down to both legs. She reported she was getting progressively
worse. Climbing the stairs and walking two or three blocks caused
her to have pain. She denied any bowel or bladder dysfunction as
well as any claudication type symptoms. She took a muscle relaxant
in order to relieve the pain.

Examination of the lumbar spine revealed painful motion. There was
no weakness and spasm. The musculature was within normal limits.
Posture was normal. Lumbar spine flexion was to 45 degrees with
pain starting at 15 degrees. Extension was to 15 degrees with pain
starting at 10 degrees. Active right and left lateral flexion was
to 30 degrees with pain starting at 20 degrees and active right and
left lateral rotation was to 30 degrees with pain starting at 20
degrees. Range of motion was affected by pain. It was noted that
fatigue, weakness or lack of endurance were not a major functional
impact. Motor function of the upper and lower extremities was 5/5.
Sensory function of the upper and lower extremities was within
normal limits. Reflexes were 2+ at the biceps, triceps,
brachioradialis, knee and ankle, bilaterally. The diagnosis was
lumbosacral strain.

The examiner observed that the veteran reported that she worked as
a custodian and that repetitive bending and lifting caused her to
have pain. On the current examination she did have limitation in
range of motion of the lumbar spine due to pain without any signs
of radiculopathy. Her gait was normal and she did not require any
assistive device to ambulate.

T.C.C., M.D., in a January 2000 note, reported that he was treating
her for recurrent low back pain with sciatica. It was noted that
she was on medication and exercises. Additional records reflect
that the veteran continued to receive treatment over the next
several months.

6 -

In August 2000, at the time of an examination conducted for the VA,
the veteran reported that her back problem flared up in December
1999 while she was working for the post office. She stated that the
pain was on a constant and daily basis. The flare-ups were
described as uncomfortable to distressing. It was located in the
lumbosacral region with radiation to the mid-scapularis area.
Usually twisting motions and bending were very difficult for her.
She denied any paresthesia or bowel or bladder dysfunction. She did
not use any assistive device to ambulate. The veteran's posture was
normal, and she was able to stand on toes and heels. She was unable
to squat down from a standing position. She had no limitation with
standing or walking. She had tenderness in the paralumbar region
and there were no muscle spasms or weakness noted. Straight leg
raising was negative bilaterally. The range of motion of lumbar
spine included flexion to 65 degrees/95 degrees, with pain at 30
degrees; extension to 30 degrees/35 degrees with pain at 20
degrees, right and left lateral bending to 30 degrees/40 degrees
without pain; and right and left rotation to 35 degrees/35 degrees,
without pain bilaterally. Range of motion of the lumbar spine was
affected by pain, with pain having the major functional impact.
There was no fatigue, weakness or lack of endurance.

On X-ray examination of the lumbar spine, no abnormality was
demonstrated. The examiner observed that, on examination, the
veteran had limitation in range of motion noted without any signs
of weakness or radiculopathy. There were no neurological deficits
noted on examination and her gait was normal; she did not require
an assistive device to ambulate. There were no signs of discopathy
noted on the current examination. It was noted that the veteran
should avoid heavy lifting and carrying, frequent bending, stooping
and crouching.

As noted above, a hearing on appeal was conducted in December 2000.
At this time the veteran gave detailed testimony in support of her
claim. During the course of the hearing the veteran submitted
workmen's compensation reports dated in September and November 2000
and copies of VA outpatient treatment records dated in June and
July 2000.

7 -

The submitted records show that in June 2000 the veteran reported
that she had missed several weeks of work due to pain. Her gait was
non-antalgic. There was pain to palpation of the left lumbosacral
paravertebral musculature and pain at 45 degrees of forward
flexion, on extension and with lateral bending to the left. Later
the same month it was noted that pain was consistent with muscle
spasm. In the September and November 2000 workmen's compensation
reports it was indicated that the veteran could continue to work
with restrictions; in the latter report it was reported that these
restrictions were four hours a day, sedentary.

Analysis

In reaching its decision, the Board has considered the complete
history of the disability in question as well as the current
clinical manifestations and the effect the disability may have on
the earning capacity of the veteran. 38 C.F.R.  4.1, 4.2, 4.10
(2000). Disability ratings are determined by applying the criteria
set forth in the VA's Schedule for Rating Disabilities, which is
based on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. 38 U.S.C.A.
1155; 38 C.F.R. 4.1.

The veteran is seeking a higher disability evaluation for the
period beginning June 6, 1992, the date that the grant of service
connection for lumbosacral strain became effective. A United States
Court of Appeals for Veterans Claims (hereinafter. the Court)
decision, Fenderson v. West, 12 Vet. App. 119 (1999), concluded
that the rule from Francisco, supra, "Where entitlement to
compensation has already been established and an increase in the
disability rating is at issue, the present level of disability is
of primary importance", is not applicable to the assignment of an
initial rating for a disability following an initial award of
service connection for that disability. Rather. at the time of an
initial rating, separate ratings can be assigned for separate
periods of time based on the facts found- a practice known as
"staged" ratings.

The veteran is currently being rated under Diagnostic Code 5295 for
lumbosacral strain and received a 10 percent disability evaluation
for the period from June 6,

- 8 -

1992, to March 10, 1999, which was increased to 20 percent from
March 10, 1999. A 40 percent disability evaluation is for
assignment where the condition is severe; with listing of the whole
spine to opposite side, positive Goldthwait's sign, marked
limitation of forward bending in standing position, loss of lateral
motion with osteoarthritic changes, or narrowing or irregularity of
joint space, or some of the above with abnormal mobility on forced
motion. A 20 percent disability evaluation is for assignment for
muscle spasm on extreme forward bending, loss of lateral spine
motion, and a 10 percent disability evaluation is for assignment
for characteristic pain on motion.

The veteran may also be evaluated under Diagnostic Code 5292 for
limitation of motion of the lumbar spine, where a 40 percent
disability evaluation is for assignment where there is severe
limitation of motion of the lumbar spine. A 20 percent disability
evaluation is for assignment where there is moderate limitation of
motion of the lumbar spine and a 10 percent disability evaluation
is for assignment where there is slight limitation of motion of the
lumbar spine.

While the examiner in October 1994 reported that the veteran's
range of motion of the lumbar spine was full, in January 1993 it
was reported that there was some limitation of motion on backward
and on forward bending. The findings in August 1998 included
painful motion on the range of motion and there was evidence of
muscle spasm in the right paralumbar region and right thoracolumbar
area.

When the medical evidence covering the period from June 6, 1992, to
March 10, 1999, is evaluated under Diagnostic Code 5295, after
resolving reasonable doubt in the veteran's favor, the Board finds
that the manifestations of the veteran's lumbosacral strain
approximate the criteria for 20 percent disability.

Beginning in March 1999 some deterioration in the veteran's
condition was shown as a two week history of worsening paraspinal
pain and spasm by repetitive bending and lifting at work and home
was reported. Moderate limitation of flexion/extension with the
former causing most of the low back pain was noted and in June 1999
range of motion of the lumbar spine was affected by pain with pain

9 -

starting at 15 degrees of forward flexion and pain starting at 10
degrees of extension. In August 2000 pain started at 30 degrees of
forward flexion and pain started at 20 degrees of extension.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court
held that consideration must be given to functional loss due to
pain under 38 C.F.R. 4.40 (2000) and functional loss due to
weakness, fatigability, incoordination or pain on movement of a
joint under 38 C.F.R. 4.45 (2000) when evaluating orthopedic
disabilities. The Court found that the applicable Diagnostic Code
in that case does not subsume 38 C.F.R.  4.40 and 4.45, and that
the rule against pyramiding set forth in 38 C.F.R. 4.14 (2000) does
not forbid consideration of a higher rating based on a greater
limitation of motion due to pain on use, including use during
flare-ups. The Court has stated, however, that a specific rating
for pain is not required. Spurgeon v. Brown, 10 Vet. App. 194, 196
(1997). As of March 10, 1999, the veteran's lumbosacral strain is
best rated under Diagnostic Code 5292. As a result of the pain, the
functional range of motion was probably near to severe and the
manifestations of the veteran's lumbosacral strain met the criteria
for the highest rating under Diagnostic Code 5292.

ORDER

A 20 percent disability evaluation for lumbosacral strain from June
6, 1992, to March 10, 1999, is proper and a 40 percent disability
evaluation assigned for lumbosacral strain from March 10, 1999, is
proper. The appeal is allowed, subject to the law and regulations
governing the payment of monetary benefits.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 10- 



